         Case 1:20-cv-02955-GHW Document 46 Filed 01/19/21 Page 1 of 1

                                                                       King & Spalding LLP
                                                                       1185 Avenue of the Americas
                                                                       New York, NY 10036-4003
                                                                       Tel: +1 212 556 2100
                                                                       Fax: +1 212 556 2222
                                                                       www.kslaw.com

                                                                       J. Emmett Murphy
                                                                       Partner
                                                                       Direct Dial: +1 212 556 2191
                                                                       jemurphy@kslaw.com

                                          January 19, 2021
Via ECF

 The Honorable Gregory H. Woods
 United States District Judge
 Southern District of New York
 Daniel Patrick Moynihan
    United States Courthouse
 500 Pearl St.
 New York, New York 10007-1312

       Re:     State of New York ex rel. TZAC, Inc. v. New Israel Fund,
               Case No. 1:20-cv-02955-GHW

Judge Woods,

        We are counsel to Defendant New Israel Fund (NIF) in the above-referenced action.
Pursuant to Local Civil Rule 7.1(d) and Rule 13.1 of this Court’s Electronic Case Filing Rules &
Instructions, we write to request leave to file a response to the State of New York’s Statement of
Interest, Doc. 45, which the State filed in response to the Court’s request, Doc. 43. NIF’s proposed
response is attached to this letter.

        NIF moved to dismiss the operative complaint on August 25, 2020. See Docs. 36–38.
Plaintiff-Relator TZAC, Inc. responded to NIF’s motion on September 14, 2020. See Doc. 39.
Although the State of New York has participated in this case as a non-intervening real party in
interest, see Docs. 20, 32, the State did not file a timely statement of interest on its own in response
to NIF’s motion. NIF thus had no opportunity to consider or respond to the State’s position when
NIF filed its reply in support of its motion on September 21, 2020. See Doc. 40. For the benefit
of the Court and in the interest of fairness, NIF respectfully requests the opportunity to address the
State’s interpretation of the New York False Claims Act’s public disclosure bar and its proper
application to this case.

       NIF conferred with TZAC before filing this letter. Counsel for TZAC stated that TZAC
takes no position on NIF’s request for leave to respond to the State’s statement of interest and that
TZAC does not intend to seek leave to file its own response to the State’s statement of interest.

                                               Respectfully Submitted,

                                               /s/ J. Emmett Murphy
                                               J. Emmett Murphy

                                               Counsel for Defendant New Israel Fund
cc: Counsel of record (via ECF)
